Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 7, 10-11, 13-15, and 19,  and cancellation of claims 3-5, 8-9, and 20, submission of new claims 21-26 in “Claims - 01/05/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 01/05/2021” are acknowledged. 
 	This office action considers Claims 1-2, 6-7, 10-19, 21-26 pending for prosecution.
Claim Rejections - 35 USC § 112 withdrawn
	Claim 7 was rejected under 35 USC § 112. Due to amendment to claim 7, this rejection is withdrawn.
REASON FOR ALLOWANCE
       Claims 1-2, 6-7, 10-19, 21-26 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a fin structure having a channel region protruding from an isolation insulating layer wherein the first layer is made of SiAs, the second epitaxial layer is made of SiP, the third epitaxial layer is made of SiP, and a P concentration of the third epitaxial layer is lower than a P concentration of the second epitaxial layer” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 15: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a fin structure having a channel region protruding from an isolation insulating layer wherein a bottom of the first epitaxial layer is located below an upper surface of the isolation insulating layer” – as recited in claim 15, in combination with the remaining limitations of the claim.
Regarding independent claim 19: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the first layer contains elements having larger atomic mass than elements of the source/drain region, and the first layer is formed by implanting As ions into the source/drain region” – as recited in claim 19, in combination with the remaining limitations of the claim.
US 20200020774 A1 to Lee) substantially discloses in Figure 5A and in paragraph ([0049]-[0050]) the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20200020774 A1 to Lee) is considered pertinent to applicant's disclosure. See form PTO-892. Lee discloses in Figure 5A and in paragraph ([0049]-[0050]) a channel region (FA; Fig. 5A), a source/drain region (region arranged in recess region RS; [0049]) adjacent to the channel region, wherein: the source/drain region includes a first layer (132; [0049]), a second epitaxial layer (134) epitaxially formed on the first layer and a third epitaxial layer (136; [0050-0015]) epitaxially formed on the second epitaxial layer.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 15 and 19 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 15, and 19 are deemed patentable over the prior art.
Claims ({2, 6-7, 10-14, 21-26} and {16-18}) are allowed as those inherit the allowable subject matter from claims 1 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/


/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898